t c summary opinion united_states tax_court marilyn l raga petitioner v commissioner of internal revenue respondent docket no 821-07s filed date jeffrey w brend and gregory a papiernik for petitioner karen l baker for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether dollar_figure petitioner received in is includable in her gross_income as alimony background all of the material facts have been stipulated petitioner resided in illinois at the time she filed her petition petitioner was married to dennis raga mr raga in and had two children during that marriage she filed for divorce on date a temporary order was entered in the divorce action on date directing mr raga to pay petitioner dollar_figure per week until further notice on date orders of continuance were entered in the divorce action ordering mr raga to continue to pay dollar_figure per week as unallocated maintenance and child_support a judgment for dissolution of marriage divorce decree was entered in date the divorce decree provides in relevant part article iii maintenance dennis agrees to waive any claim for maintenance from marilyn and further acknowledges that he forever waives any right to maintenance from marilyn dennis further agrees to pay to marilyn as and for unallocated support and maintenance the sum of dollar_figure per week for a period of months following the entry of an order for the dissolution of their marriage in the circuit_court of cook county illinois marilyn agrees to accept the unallocated support referred to in paragraph above and further agree sic that unallocated support shall terminate at the expiration of months as described above that the issue of maintenance shall not be reviewable as to marilyn and that after the month period that dennis shall thereafter pay child_support in the statutory amount then in effect with regard to his actual income at that time article iv support dennis shall pay to marilyn as and for unallocated support for marilyn and the children the sum of dollar_figure per week for a period of months following the entry of an order for the dissolution of their marriage in the circuit_court of cook county illinois this unallocated support shall terminate at the expiration of months following the entry of an order for the dissolution of their marriage thereafter dennis shall pay child_support in the statutory amount then in effect dennis’ obligation to pay child_support as described herein shall terminate upon the emancipation of the younger child the divorce decree does not state whether mr raga’s payments are includable in petitioner’s gross_income under sec_71 it does not state that the unallocated support payments from mr raga will terminate upon the death of petitioner or mr raga the divorce decree grants petitioner and mr raga joint legal custody of their children during petitioner received payments from mr raga totaling dollar_figure the illinois state disbursement unit classified the payments as child_support petitioner did not report receipt of any alimony on her federal_income_tax return discussion the parties dispute whether the payments petitioner received from mr raga in are alimony or child_support sec_71 provides for the inclusion in income of any alimony or separate_maintenance payments received by an individual during his or her taxable_year sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 provides that the general inclusion rule under sec_71 shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse amounts payable under a divorce decree will not be treated as child_support for purposes of sec_71 unless specifically designated as such in the document see eg berry v commissioner tcmemo_2005_91 under sec_71 if the payor is liable for any qualifying payment after the recipient’s death none of the related payments required will be alimony deductible by the payor and includable in income by the payee see 407_f3d_186 3d cir affg tcmemo_2003_163 whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on the matter by state law 309_us_78 see also kean v commissioner supra the divorce decree does not explicitly state that payments terminate upon the death of petitioner thus we look to illinois state law to determine whether the payments would terminate upon petitioner’s death by operation of law illinois law does not specifically address whether an obligation to pay unallocated maintenance and support terminates upon the death of the payee spouse however section c of the illinois marriage and dissolution of marriage act provides that in the absence of a written_agreement approved by the court the obligation to pay future maintenance is terminated upon the death remarriage or cohabitation of the recipient ill comp stat ann c west the parties dispute whether the payments at issue meet the requirement of sec_71 petitioner contends that because mr raga was required to make unallocated support and maintenance payments to her for a definite period of months and because an undefined portion of those payments was child_support those payments would not cease under illinois state law upon her death petitioner contends further that although mr raga was awarded joint custody upon petitioner’s death a child custody proceeding would be necessary to determine the children’s future residence because their primary residence under the divorce decree is with petitioner not mr raga petitioner contends that the ragas’ eldest daughter not mr raga would most likely be granted custody of the minor children upon petitioner’s death and that mr raga would be responsible for continuing to make payments under the divorce decree to the daughter instead of petitioner to support her position that mr raga would be required to continue payments as delineated in the divorce decree upon petitioner’s death petitioner cites an illinois appellate case in re marriage of semonchik n e 2d ill ct app which held in the context of a modification of unallocated support and maintenance payments due to one spouse’s unemployment that where a marital settlement agreement contains an unallocated combination of child_support and taxable maintenance payment that payment is subject_to the statutory right to modification contained in the marriage act respondent argues that the payments to petitioner under the divorce decree do not fail to qualify as alimony under sec_71 merely because the unallocated support and maintenance contains an element of child_support respondent also contends that contrary to petitioner’s belief regarding their residence upon her death the children would reside with mr raga their joint custodian under illinois law thus the payments for unallocated support and maintenance would cease upon petitioner’s death because mr raga would not need to make payments to himself for support of the children regardless of the resolution of hypothetical custody issues upon petitioner’s death respondent argues that the maintenance portion of the payments constitutes alimony and would cease upon her death additionally respondent argues that the child_support portion of the payments if it could be separated from the maintenance portion does not qualify for the child_support exclusion_from_gross_income under sec_71 which requires that the divorce instrument fix a sum payable for the support of the children we agree with respondent see berry v commissioner supra in which we rejected the notion that the applicability of sec_71 to an unallocated support obligation is to be determined by invariably assuming that a third party would take custody of the children upon the payee spouse’s death thereby ensuring the existence of a substitute payment obligation petitioner has cited no illinois law providing that the children upon her death would not reside with mr raga their father and joint custodian absent a legal proceeding to establish physical custody in a sibling as petitioner desires petitioner’s reliance on in re marriage of semonchik supra is relevant only to the extent that any new custody arrangement would entail potential modification of the level of support that mr raga could be required to pay we agree with petitioner only to the extent that we cannot know whether the ragas’ children would reside with mr raga or someone else upon petitioner’s death however the unallocated maintenance portion of the payments to petitioner under the divorce decree would terminate upon her death pursuant to the above-quoted section c of the illinois marriage and dissolution of marriage act any other person seeking and receiving physical custody would then have to seek support payments as well because the terms of the divorce decree do not fix any portion of the payments as payable for the support of the ragas’ children the payments do not satisfy sec_71 thus the unallocated payments are includable in petitioner’s gross_income as alimony under sec_71 in reaching our decision we have considered all arguments presented and to the extent not mentioned we conclude that they are irrelevant moot or without merit decision will be entered for respondent
